Per Curiam.

Suit commenced, by attachment; complaint, affidavit, &c., properly filed; appearance and an-r 7 7 . , , swer by the defendant m the attachment, and by a person summoned as garnishee; trial and judgment for the plaintiff
Motion for a new trial overruled. It is objected that the record does not show proof of publication. But the appearance and answer waived that.
It is contended that the Court erred in refusing to suppress a deposition; but the bill of exceptions does not specify whose deposition it was, and the Court cannot know that it was one that was read in evidence. If it was not, no harm was done, even if the Court erred in refusing to suppress, which we do not decide.
We cannot say on the evidence that the Court erred in its ruling as to a new trial.
The clerk states that certain motions were made, overruled, &c., and excepted to; but the clerk is not authorized in such cases to speak for the Court. There should be a bill of exceptions signed by the judge.
The judgment is affirmed with 1 per cent, damages and costs.